Miller, Judge,
concurring.
I do not believe this court should adopt the opinion of the Court of International Trade as its own for the reason that said opinion inadequately disposes of the parties’ vigorous argument over application of this court’s opinion in Daisy-Heddon v. United States, 66 CCPA 97, C.A.D. 1228, 600 F. 2d 799 (1979). In that opinion, the court expressly overruled the majority opinion in Authentic Furniture Products, Inc. v. United States, 61 CCPA 5, C.A.D. 1109, 486 F. 2d 1062 (1973), and emphasized that the presence or absence of an “essential” part is not decisive of whether an importation is a substantially complete article.
Here, the opinion of the Court of International Trade simply states that the record supports the Government’s contention that the importations are substantially complete radio receivers, prompting appellant to argue that components added after importation are “significant” to the overall function of the complete radio receivers.* I am persuaded that these components are not so significant as to preclude a determination that the imported merchandise is “substantially complete,” but the conclusory statement of the Court of International Trade is not helpful in reaching that decision.

In Daisy-Heddon, one of the factors specified (for determining whether imported merchandise is substantially complete) is “the significance of the omitted parts to the overall functioning of the completed article.”